Citation Nr: 0015766	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  94-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include chloracne.

2.  Entitlement to service connection for arthritis of the 
hips, knees, right ankle, elbows and shoulders, to include as 
secondary to service connected shrapnel wounds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of December 1995 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for chloracne was denied.  The veteran 
perfected a timely appeal of this issue.  

By means of an August 1998 decision, the Board remanded the 
issue of entitlement to service connection for chloracne to 
the RO for further development.  Unfortunately, the Board 
finds that further development of this issue by the RO is 
necessary.  Accordingly, entitlement to service connection 
for chloracne will be addressed in the "REMAND" portion of 
this decision, set forth below.

The veteran also appeals a November 1998 rating action 
wherein the RO denied service connection for arthritis as 
secondary to service connected shrapnel wounds.  


FINDINGS OF FACT

1.  VA medical evidence indicates that the veteran currently 
has traumatic arthritis affecting his back and all 
extremities. 

2.  A VA physician has attributed the veteran's current 
arthritis of the hips, knees, right ankle, elbows, and 
shoulders to shrapnel wounds received inservice.  


CONCLUSION OF LAW

The veteran's current arthritis of the hips, knees, right 
ankle, elbows, and shoulders is due to inservice shrapnel 
wounds; therefore, the criteria for establishment of service 
connection have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for arthritis of the hips, knees, right 
ankle, elbows, and shoulders is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
that is, he has presented a claim that is plausible.  He has 
not alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999), has been satisfied.

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1995);  
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).  Similarly, service 
connection may be established on a secondary basis if the 
claimed disability is shown to be proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (1999).  

The evidence shows that the veteran received multiple shell 
fragment wounds to both upper extremities, both lower 
extremities, his back and his abdomen during his service in 
Vietnam.  Service connection has been awarded for injuries to 
Muscle Group XIX; Muscle Group XVII, Left; Muscle Group VIII, 
Left; and Muscle Group XI, Left.  In addition, the veteran is 
also service connected for multiple shell fragment wound 
scars of other abdominal areas.

VA medical evidence shows that the veteran currently has 
arthritis of the hips, knees, right ankle, elbows, and 
shoulders.  A July 1998 aid and attendance examination report 
indicates a diagnosis of post traumatic arthritis involving 
the lower back and all extremities.  

VA examinations in January 1999 found traumatic arthritis of 
the hips, knees, right ankle, elbows and shoulders, confirmed 
by x-ray findings.  In July 1999 addendum, a VA physician 
that examined the veteran in January 1999 opined that the 
veteran's wounds were a causative factor in his arthritis. 

As the medical evidence shows that the veteran's current 
arthritis of the hips, knees, right ankle, elbows, and 
shoulders is etiologically and causally related to his 
service connected shell fragment wounds, a grant of service 
connection on a secondary basis is warranted.  See 38 C.F.R. 
§ 3.310 (1999).


ORDER

Service connection for arthritis of the hips, knees, right 
ankle, elbows, and shoulders is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, i.e., that it is plausible.  
If he has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  However, certain 
development must be completed even before the matter of well-
groundedness is considered. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that a remand by the Board confers on a veteran (or 
claimant), as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  
In the Board Remand of August 1998, the issue of entitlement 
to service connection for chloracne was remanded to the RO 
for a VA examination.  The 1998 Remand stated that "the 
veteran's claims folder must be made available to and 
independently reviewed by the examiner prior to the requested 
study." (Emphasis in original.)  In July 1999, the veteran 
reported for a VA skin examination.  The examiner noted that 
the veteran's "medical records were not available for 
review."  The examiner indicated that he was unable to 
determine whether the veteran's skin disability was related 
to herbicide exposure and noted that it would be helpful to 
obtain medical records from Dr. Rex Payne.  The Board notes 
that clinical medical records from Dr. Payne were associated 
with the veteran's claims folder at the time of the VA 
examination.  Another Remand is necessary to ensure 
compliance with the August 1998 Board Remand.
 
Accordingly, the Board has no recourse but to REMAND the 
case, again, for the following:

1.  The RO must schedule the veteran for 
a comprehensive dermatologic examination 
by an appropriate VA physician.  
Consequently, the veteran's claims folder 
must be made available to and 
independently reviewed by the examiner 
prior to the requested study.  The 
examiner should:

a.  Indicate on the face of the 
examination report that he or she 
has reviewed the veteran's claims 
folder prior to the examination.

b.  Indicate whether the veteran 
currently manifests any chronic skin 
disorder(s); AND

c.  If so, whether it can be stated 
to a reasonable degree of medical 
certainty, and to the exclusion of 
any intercurrent factor, that the 
veteran's current skin disorder(s) 
is related to his active military 
service to include inservice 
herbicide agent exposure.

d.  The examiner should provide a 
complete rationale for any opinions 
expressed, positive or negative.

2.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific joint opinions requested, 
that report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's service connection claim.  
If the determination remains unfavorable 
to the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991 & Supp. 1999), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  

No action is required of the veteran until he receives 
further notice.  However, the veteran is advised that he has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 



